Citation Nr: 9919736	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether the veteran is a benefits-eligible claimant for VA 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Benigno D. Ignacio, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Scouts 
and was a prisoner of war (POW) at Capas, Tarlac, from April 
1942 to August 1942.  

In a July 1984 decision, the Director, Compensation and 
Pension Service (Director), found that the veteran had 
forfeited his rights to VA benefits pursuant to 38 U.S.C.A. 
§ 3503(a) (now 38 U.S.C.A. § 6103(a)).  On appeal, this case 
came to the Board in May 1986 at which time it was remanded 
for additional development.  In a decision, dated in May 
1989, the Board held that the appellant had forfeited his 
rights to VA benefits.  In reaching this decision, the Board 
found that the evidence established that the veteran 
knowingly and deliberately feigned the extent of severity of 
his psychiatric illness so as to obtain benefits to which he 
was not otherwise entitled.  The Board's decision was based 
in large part upon depositions and interviews with a number 
of individuals in the veteran's community that were to the 
combined effect that the veteran appeared to be normal during 
their contacts with him as well as an August 1983 VA 
psychiatric opinion based in part on those same depositions 
and interviews.  The opinion was to the effect that the 
veteran had never been mentally incompetent and that the 
correct diagnosis was generalized anxiety disorder, moderate 
in degree.  The Board also noted that there was no indication 
that any of the witnesses interviewed during VA field 
examinations were biased in any manner toward the veteran or 
that their observations of his behavior were incorrect.

The appellant sought to reopen his claim shortly after the 
Board's decision of May 1989.  By a letter dated in July 
1990, the RO informed the veteran that no new facts or 
findings had been presented which might serve as a basis for 
reopening his claim.


REMAND

This case was before the Board in September 1997.  At that 
time, the Board found that new and material evidence had been 
submitted to reopen the veteran's claim for revocation of 
forfeiture and then remanded the case for de novo 
consideration of that issue.  In an August 1998 decision, the 
Director found that the forfeiture of the veteran's VA 
benefits was warranted based on the evidence of record and 
the case was returned to the Board for further appellate 
review through the Manila RO.  

The veteran's attorney has argued that the Director's August 
1998 decision was inadequate, as it only addressed and 
considered the old evidence and failed to consider the newly 
submitted evidence as required by law  For the reasons set 
out below, the Board agrees with the attorney's argument.  

Current case law establishes that in cases where a person 
seeks revocation of a previously invoked forfeiture of VA 
benefits, the issue to be addressed is not a question of the 
submission of new and material evidence with respect to the 
revocation of the forfeiture, but rather whether the veteran 
is shown by a preponderance of the evidence to be a benefits-
eligible claimant for VA benefits purposes.  Villeza v. 
Brown, 9 Vet. App. 353 (1996), Tulingan v. Brown, 9 Vet App. 
484 (1996), en banc review denied, Tulingan v. Brown, 10 Vet. 
App. 43 (1997), Trilles v. West, 12 Vet. App. 59 (1998).  As 
noted in Trilles, a minority on the court had questioned the 
adoption of the preponderance of the evidence standard by the 
Court and a panel called for en banc review of this issue.  
At this time, the en banc decision has not been issued.  

Based on the foregoing, the Board acknowledges that in its 
remand of this case in September 1997 the issue was 
incorrectly set forth as "entitlement to revocation of 
forfeiture on a de novo basis."  In accordance with current 
case law, the issue is whether the veteran is shown by a 
preponderance of the evidence to be a benefits-eligible 
claimant for VA benefits purposes.  Further, under either 
approach, consideration of the entire record was called for.  
However, as the appellant's attorney has argued, the 
Director's 1998 decision failed to address any of the 
evidence submitted subsequent to the May 1989 decision, thus 
depriving the veteran's attorney of the opportunity to make 
additional arguments based on the Director's stated reasons 
for finding that the additional evidence did not change the 
outcome.  Accordingly, the case is being remanded for the 
following action.  

The originating agency should adjudicate 
the issue of whether the veteran is a 
benefits-eligible claimant for VA 
benefits purposes, utilizing the Court's 
most recent holdings as to this matter, 
including any guidance provided by its 
holdings in Trilles, if a decision has 
been issued in that case.  Reasons and 
bases should be provided for any decision 
reached.  Any additional development 
deemed necessary in reaching a decision 
should be undertaken.  

If the benefit sought on appeal is not granted, the appellant 
and his attorney should be furnished a supplemental statement 
of the case and an opportunity for a response.  Thereafter, 
the case should be returned to the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

